Citation Nr: 1119263	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-27 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a disorder of the tonsils, also claimed as sleep apnea.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In March 2009, the Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

In December 2009, the Board remanded the claims for additional development and adjudicative action.  One of the issues that was on appeal at the time of the December 2009 remand was entitlement to service connection for tinnitus.  In a February 2011 rating decision, the RO granted service connection for tinnitus.  Thus, that issue is no longer part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim); Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement ceases to be valid if the RO grants the benefit sought on appeal, or the veteran withdraws the appeal).  


FINDINGS OF FACT

1.  There is no competent evidence of a current eye disorder.  

2.  There is no competent evidence of a current psychiatric disorder, to include evidence of posttraumatic stress disorder.

3.  There is no competent and credible evidence that a current low back disorder, diagnosed as lumbar disc disease had its onset in service.

4.  There is no competent and credible evidence that a disorder of the tonsils, diagnosed as sleep apnea, had its onset in service.

5.  There is no competent evidence that hypertension is related to a service-connected disability.  


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A psychiatric disorder, to include posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).

3.  A back disorder, diagnosed as lumbar disc disease, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  A disorder of the tonsils, diagnosed as sleep apnea, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  Hypertension is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  A VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the United States Court of Appeals for the Federal Circuit held that the VCAA notice must be provided prior to the initial decision or prior to readjudication, and such duty to notify cannot be satisfied by post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim. Id.

The Board finds that VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the claims currently on appeal.  In an August 2007 letter, the Veteran was provided adequate notice as to the evidence needed to substantiate the claim for direct service connection, secondary service connection, what evidence was to be provided by the appellant, what evidence the VA would attempt to obtain on his behalf, and how disability evaluations and effective dates are assigned once service connection has been awarded.  This letter predated the rating decisions on appeal.  

As to VA's duty to assist, VA has obtained service treatment and personnel records.  The Board notes that the service treatment records are not complete, as there is no separation examination.  The Board remanded the claims in December 2009 so that VA could attempt to obtain hospital records from the facility where the Veteran stated he was treated after the in-service automobile accident.  The National Personnel Records Center responded that there were no records from the hospital.  VA properly informed the Veteran in the February 2011 supplemental statement of the case of its inability to obtain the records.  

The Veteran has submitted records from a private physician.  VA provided the Veteran with a hearing before the Board in March 2009.  At the hearing, the Veteran stated he had attempted to seek treatment at the Memphis, Tennessee, VA Medical Center and that VA would not treat him because it was too busy treating the injured veterans coming back from Vietnam.  Thus, the Board finds no basis to attempt to obtain any VA treatment records because the Veteran stated he did not receive treatment.  See Transcript on pages 7-8.  The Veteran has not claimed having received any other post service treatment from VA.  The Veteran also stated he had been treated by a private physician after service for back complaints and had tried to get the records, but was told they had been destroyed.  Thus, there are no VA or private medical records to obtain. 

Also at the hearing, the Veteran provided the names of some the individuals who were in the car at the time of the accident.  The Veteran expressed a desire to have VA attempt to contact the individuals to substantiate the facts he provided.  The Board notes that such is the responsibility of the claimant to obtain statements from fellow service members.  The Veteran was provided with 60 days after the hearing to submit additional records.  He did not submit records at that time.  He submitted records subsequent to the December 2009 remand, but they did not include statements from those who had been involved in the automobile accident.

In the Board's December 2009 remand, it had noted there was a July 2009 letter addressed to a U.S. Senator from the Veteran about having received treatment from VA Medical Centers in North Carolina and Florida.  See Board remand on page 4.  However, the RO attached a memorandum to the claims file, stating that the July 2009 letter was a misfiled document from another veteran.  See December 2009 memorandum.  Thus, there was no need for VA to attempt to obtain those records since they did not pertain to the Veteran.  The Board concludes that its December 2009 remand instructions have been completed.  

VA did not provide the Veteran with examinations in connection with the claims for service connection.  In disability compensation claims, the Court has held that the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 5103A(d)(2).

As to the claims for service connection for an eye disorder and a psychiatric disorder, the Board finds that the Veteran has not provided competent and credible evidence of either a current disability or persistent or recurrent symptoms of a disability.  The Veteran submitted a letter from a private physician who is treating the Veteran for various disabilities; however, Dr. Love did not include diagnoses of an eye disorder or a psychiatric disorder.  There is no evidence of chronic symptoms other than the Veteran's own statements in support of his claims and the testimony he provided at the March 2009 hearing.  While he is competent to report eye problems and psychiatric symptoms, the Board does not find that his statements and testimony are sufficient to establish a chronic disability.  On top of that, the Board finds that the Veteran's allegations of the in-service automobile accident are not credible.  This will be explained below.  As a result of such finding, the Board does not accord the Veteran's allegations of chronic eye and psychiatric symptoms any probative value.  Thus, even if the Board conceded that the Veteran had brought forth competent evidence of a current disability, it would find that there was no in-service disease or injury in service, which would also establish a basis to not provide a VA examination.

As to the claim for service connection for a back disorder, the Board concludes that the evidence does not establish that an event, injury, or disease occurred in service.  The Board is aware that there are a lack of service treatment records, particularly ones dated after July 1973.  The Veteran has alleged that the automobile accident occurred in 1974.  However, of record are service personnel records which tend to refute the Veteran's allegations of a serious automobile accident.  The Veteran claims he was sitting in the passenger seat of a car without a seatbelt with a friend driving and two friends in the backseat without seatbelts as well.  The car was traveling approximately 60 miles per hour when it hit a car that was parked in the right lane of a four lane highway just over the top of a hill.  The Veteran claims to have hit the windshield three times and had a "severe concussion."  He indicated that he was put into an ambulance and brought to the hospital, where he received treatment and x-rays.  He has also stated that when he was undergoing his separation examination, he complained of back pain and the examiner found something wrong with his back and attempted to document it, but was unable to because he did not have the Veteran's examination report.  

While there is no separation examination, a DA Form 1811, Physical and Mental Status on Release from Active Service," shows that the Veteran's physical status on February 21, 1975 was such that he was "considered physically qualified for separation or for re-enlistment without re-examination."  His physical profile (PULHES) was 1 1 1 1 1.  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" indicates "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Thus, the Veteran received a high level of fitness for the physical and psychiatric profile, which is evidence against a finding that the Veteran developed severe disabilities during service.  

Further supporting this finding is DA Form 664, Serviceman's Statement Concerning Application for Compensation from the Veterans Administration."  The instructions of that form inform the service member of the following, in part:

Each officer and enlisted person being processed for separation from active military service for any reason who has undergone prolonged hospitalization, or suffered from wounds, injury, or disease while in service, is advised to apply for compensation from [VA] by completing VA Form 21-526e. . . .  You are further advised that, if you do not apply for compensation from [VA] by completing VA Form 21-526e at the time of separation, you may do so at any time thereafter that, if you do intend to file, it is advisable to do so before you leave the service as at that time your medical records are more easily obtainable and action by [VA] on your claim will be expedited; and that filing VA Form 21-526e will in no way delay your separation.

Id. at Item # 2.

The Veteran checked the box saying he had been advised that he was entitled to file a VA application for compensation but that he had not submitted such application.  Id. at Item # 3.

The Board does not find it credible that the Veteran would have sustained a concussion and a serious back injury, which injury the Veteran claimed caused chronic back problems and changes in his eyesight while still in service, and yet (1) received a high level of fitness in all aspects including physical and eyes and (2) not file a claim for compensation benefits at service separation or soon thereafter.  The DA Form 664 informed the Veteran that if he sustained an injury in service, he was advised to file a claim at service separation.  If the Veteran's back and eyesight were truly bothering him at that time, the Board finds it logical to conclude such would have been documented in the PULHES profile (one of which specifically addresses the eyes) and/or he would have submitted the paperwork for VA compensation at that time or soon thereafter.  He waited more than 30 years to submit a claim for VA benefits.  

For these reasons, the Board concludes that an injury to the Veteran's head and back did not occur during service.  As stated above, the Board finds that the Veteran has not submitted competent and credible evidence of current eye and psychiatric disorders.  Assuming, without deciding, he had submitted competent evidence, because the Board concludes the automobile accident did not occur as described by the Veteran, he still would not be entitled to a VA examination because of the lack of competent and credible evidence of an in-service injury or in-service stressor.

As to the claim for service connection for a disorder of the tonsils, claimed as sleep apnea, the Board finds the Veteran has brought forth competent evidence of a current disability.  Dr. Love diagnosed the Veteran with sleep apnea in the September 2008 letter.  The service treatment records show the Veteran was treated for pharyngitis in May 1973.  In July 1973, he was diagnosed with acute tonsillitis/pharyngitis.  Thus, there is evidence of an in-service event.  However, the Board concludes that the post service diagnosis may not be associated with the Veteran's service for two reasons.  One, the first showing of sleep apnea is 35 years after service discharge, which is evidence against a relationship between the two.  Two, even if the Veteran attempted to allege that he had been having problems with his tonsils since service discharge, the Board would accord such statement no probative value.  It finds that the Veteran's description of the 1974 automobile accident to be either false or severely exaggerated, and thus the Veteran's credibility has been called into question.  Therefore, his own statements do not provide a basis to find that there may be a relationship between the two.

As to the claim for service connection for hypertension, the Veteran has not attempted to allege he incurred hypertension in service but rather he incurred it as a result of the psychiatric disorder.  Because the Board concludes that a psychiatric disorder was not incurred in or aggravated by service, VA need not provide the Veteran with an examination.  

Because the Veteran does not meet at least one of the necessary criteria to warrant an examination in connection with the claims for service connection for an eye disorder, a psychiatric disorder, a back disorder, and a disorder of the tonsils, VA is not obliged to afford the Veteran a VA examination in connection with these claims.  See McLendon, 20 Vet. App. at 81-86.

In sum, the Board concludes that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

At the March 2009 hearing, the Veteran provided a description of the automobile accident, which the Board described above.  The Veteran stated he had a lot of problems with his back after the accident.  He stated as he was getting ready to separate from service and had his physical, he reported having problems with his back.  The Veteran testified that they took x-rays at that time.  He stated he reported his back pain at separation.  The Veteran denied having any injuries to his spine after service discharge.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims for service connection for an eye disorder, a psychiatric disorder, a back disorder, a disorder of the tonsils and hypertension.

Regarding the claims for service connection for an eye disorder and a psychiatric disorder, the Veteran has not submitted competent evidence that he has an eye disorder or a psychiatric disorder.  In the September 2008 letter from Dr. Love, he did not include eye or psychiatric diagnoses.  Therefore, service connection cannot be granted for these two disabilities.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  

The Board has considered the holding in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), which held that the requirement that there be evidence of a current disability in a service connection claim is satisfied by evidence showing that the Veteran had such a disability at the time he filed claim for compensation, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Board's adjudication of the claim.  The Veteran has not submitted evidence during the appeal that record reflects the presence of an eye and/or psychiatric disability.  

As to the claims for service connection for a back disorder and a disorder of the tonsils, claimed as sleep apnea, while Dr. Love diagnosed the Veteran with lumbar disc disease and sleep apnea, there is no competent and credible evidence of a nexus between the post service disabilities and service.  The Board has already concluded that the in-service back injury alleged by the Veteran did not occur.  Thus, the Veteran's claim lacks both an in-service disease or injury and a nexus between the post service disability and service.  While not a dispositive factor, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service-connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  When diagnoses of lumbar disc disease and sleep apnea are shown more than 30 years after service, the Board finds that such is evidence against the claims for service connection.

The Veteran has alleged that hypertension is the result of his low back disability because of his inability to exercise.  Because the Board is denying the claim for service connection for a low back disability, this claim must be denied as a matter of law.  The Veteran specifically stated in his application and at the hearing that he was seeking service connection for hypertension as due to the low back disability.  Thus, a claim for direct service connection has not been made.  Regardless, the first showing of a diagnosis of hypertension is in the 2008 letter from Dr. Love.  Dr. Love did not attribute the diagnosis to service.  There is no competent evidence, including lay evidence, that hypertension had its onset in service.

For the above reasons, the Board concludes that the preponderance of the evidence is against the claims of entitlement to service connection for an eye disorder, a psychiatric disorder, to include posttraumatic stress disorder, a back disorder, a disorder of the tonsils, to include sleep apnea, and hypertension.  As a result, the benefit-of-the-doubt doctrine is not applicable, and service connection cannot be granted. 38 U.S.C.A. § 5107(b).  Accordingly, the claims are denied.


ORDER

Entitlement to service connection for an eye disorder is denied.

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder is denied.

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a disorder of the tonsils, also claimed as sleep apnea, is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


